DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brennan Carmody on 10/22/2021 for Claims 1, 5, 16 and 17.

The Claims has been amended as follows: 
Claim 1 (Currently Amended) A computer-implemented method for recognizing inventory feed items on a web page of a merchant, the web page of the merchant comprising a plurality of nodes, the inventory feed items corresponding to inventory items of the merchant, the method comprising:
receiving, at a computing device, data indicative of a merchant inventory feed;
building, by the computing device and from the merchant inventory feed, an n-gram library;
storing, by the computing device and at a database associated with the computing device, merchant inventory data from the merchant inventory feed, the merchant inventory feed comprising a plurality of inventory feed items corresponding to respective inventory items of the merchant, each inventory feed item including a plurality of fields; 
receiving, at the computing device and in near real-time in response to the web page of the merchant being visited by a user via a user device, an indication of a subset of the nodes of the web page of the merchant rendered on a viewport of the user device;
outputting, by the computing device and responsive receiving the indication, a page request for the web page of the merchant to retrieve web page data indicative of the web page of the merchant;
extracting, from the retrieved web page data and based on the indication, a subset of the web page data corresponding to the subset of nodes of the web page of the merchant rendered on the viewport of the user device;
determining, by the computing device and at least in part by comparing, using the n-gram library to match the web page data to the stored merchant inventory data, the extracted web page data corresponding to the subset of nodes of the web page of the merchant rendered on the viewport of the user device to the plurality of fields of the plurality of inventory feed items in the merchant inventory data, matching data indicative of inventory feed items included in the extracted of the retrieved web page data, thereby identifying only those inventory feed items included in the web page of the merchant that were within the subset of nodes of the web page of the merchant rendered on the viewport of the user device; and
outputting the matching data correlated with an identification of the user,
wherein extracting the subset of the retrieved web page data comprises virtually recreating a representation of a browsing experience of the user device on the web page of the merchant from the retrieved web page data and the indication of the subset of nodes of the web page of the merchant rendered on the viewport of the user device. 




16.	(Currently Amended) A matching server for recognizing inventory items on a web page, the inventory items corresponding to inventory of a merchant, the web page comprising a plurality of nodes, the matching server comprising:
a processor; and
a non-transitory storage medium having stored thereon computer program code comprising instructions that, when executed by the processor, instruct the processor to:
receive, in near real-time in response to the web page of the merchant being visited by a user via a user device, web page data of a web page, an indication of a subset of the nodes of the web page rendered on a viewport of the user device visible to the visiting user;
output for transmission, responsive to receiving the indication, a page request for the web page of the merchant to retrieve web page data indicative of the web page of the merchant;
extracting, from the retrieved web page data and based on the indication, a subset of the web page data corresponding to the subset of nodes of the web page of the web page rendered on the viewport of the user device and visible to the visiting user;
determine matching data indicative of an inventory item included in the subset of nodes of web page and rendered on the viewport the user device at least in part by comparing the extracted web page data to a plurality of fields, for each inventory item, contained in stored merchant inventory data, thereby identifying only those inventory feed items included in the web page of the merchant that were within the subset of nodes of the web page of the merchant rendered on the viewport of the user device; 
compare the web page data to the merchant inventory data using the n-gram library to match the web page data to the stored merchant inventory data, the n-gram library having been generated from a merchant inventory feed; and
output the matching data correlated with an identification of the user,
wherein extracting the subset of the retrieved web page data comprises virtually recreating a representation of a browsing experience of the user device on the web page of 

Claim 17 (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner notes Claims 1, 2, 4, 6-16, 20, 26, 27, 31 and 32 are allowed. 
The examiner notes the present invention is directed to: systems, methods, and apparatuses that can provide, for example, dynamic page feed recognition for providing zero-configuration analysis of web pages and tailored advertisement provision to website visitors. The systems, methods, and apparatuses can be used to analyze inventory feed. Based on analysis of user interaction data on the web pages, one or more matching methodologies can be used to determine matching data between the visited web pages and the inventory feed. 
The examiner notes the closest prior art as identified:
Linden et al. (US 6,912,505 B2) which discloses monitoring user browsing activities that indicate user interests in particular products or other items, and for using such information to identify items that are related to one another. In one embodiment, relationships between products within an online catalog are determined by identifying products that are frequently viewed by users within the same browsing session (e.g., products A and B are related because a significant portion of those who viewed A also viewed B). The resulting item relatedness data is preferably stored in a table that maps items to sets of related items. The table may be used to provide personalized product recommendations to users, and/or to supplement product detail pages with lists of related products. In one embodiment, the table is used to provide session-specific product 
Perry et al. (US 2007/0073591 A1) which teaches a method and system is provided that in a fully automated manner generates and stores records regarding online product offerings from a variety of merchants, obtains records relating to a product displayed on a merchant web page, then normalizes and compares the two records to determine whether or not the products they represent are a match. An exemplary method according to the invention is a method for comparing and validating product data. First records that describe a plurality of first products are generated and stored in a database system. Second records that describe a second product are obtained from a web site, and normalized into the same format as the first records. The second records are then compared to the first records to determine whether or not they relate to the same product.
Jackson (US 2010/0121676 A1) which teaches a system and method which may log a real number of views or impressions of an element within a web page, e.g., an advertisement. Instead of sending impression data to an impression logging unit by a web page server when an element is included in a web page, the invention may collect impression data at a user terminal and send the impression data to the impression logging unit when the element actually appears within a user's view port, which is the visible area of his browser window. Consequently, only what is actually seen by users, not everything that could be seen on a web page, may be logged by the impression logging unit.
Rangarajan et al. (US 5,706,365) which teaches asystem and method provides for indexing and retrieval of stored documents using a decomposition of words in the documents in n-grams, or linear word subunits. The documents are indexed as pages in a number of banks. For 
White et al. (US 2010/0095208 A1) which teaches systems and methods for monitoring user interaction with a remote computer are provided. More specifically, the systems and methods of the present invention allow for the remote tracking and replay of user interaction with a remote computer or webpage. One aspect of the invention allows user interaction data to be replayed on an embedded browser on a replay server. The replayed user interaction data may be converted to a video file to facilitate playback of the interaction data substantially independent of the replay server.
However, none of Linden, Perry, Jackson, Rangarajan, and White alone, or in combination disclose the features claimed in Claim 1, and similarly Claim 16, more specifically: receiving, at a computing device, data indicative of a merchant inventory feed; building, by the computing device and from the merchant inventory feed, an n-gram library; storing, by the computing device and at a database associated with the computing device, merchant inventory data from the merchant inventory feed, the merchant inventory feed comprising a plurality of inventory feed items corresponding to respective inventory items of the merchant, each inventory feed item including a plurality of fields; receiving, at the computing device and in near real-time in response to the web page of the merchant being visited by a user via a user device, an indication of a subset of the nodes of the web page of the merchant rendered on a viewport of the user device; outputting, by the computing device and responsive receiving the indication, a page request for the web page of the merchant to retrieve web page data indicative of the web page of the merchant; extracting, from the retrieved web page data and based on the indication, a subset of the web page data corresponding to the subset of nodes of the web page of the merchant rendered on the viewport of the user device; determining, by the computing device and at least in part by comparing, using the n-gram library to match the web page data to the stored merchant inventory data, the extracted web page data corresponding to the subset of nodes of the web page of the merchant rendered on the viewport of the user device to the plurality of fields of the plurality of inventory feed items in the merchant inventory data, matching data indicative of inventory feed items included in the extracted of the retrieved web page data, thereby identifying only those inventory feed items included in the web page of the merchant that were within the subset of nodes of the web page of the merchant rendered on the viewport of the user device; and outputting the matching data correlated with an identification of the user, wherein extracting the subset of the retrieved web page data comprises virtually recreating a representation of a browsing experience of the user device on the web page of the merchant from the retrieved web page data and the indication of the subset of nodes of the web page of the merchant rendered on the viewport of the user device. 


With respect to the 35 U.S.C. 101 rejection, the examiner withdraws the 35 U.S.C. 101 rejection towards Claims 1, 2, 4, 6-16, 20, 26, 27, 31 and 32 in light of Applicant’s Remarks p. 7-8 filed on 10/6/2021, more specifically: As a non-limiting example, "virtually recreating a representation of a browsing experience of the user device on the web page of the merchant from the retrieved web page data" is rooted in computer technology and overcomes a problem specifically arising in the context of the Internet (i.e., tracking what items are displayed to a user), that does not have any analog in the non-digital world. Likewise, the use of viewport data to identify "only those inventory feed items included in the web page of the merchant that were within the subset of nodes of the web page of the merchant rendered on the viewport of the user device" is rooted in computer technology and overcomes a problem specifically arising in the context of the Internet (i.e., tracking what items are displayed to a user), that does not have any analog in the non-digital world. Thus, the claims as a whole amount to something substantially more than any alleged abstract idea.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627